Citation Nr: 1813035	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-65 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include severe depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1989, and from June 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In January 2016 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD). The RO denied service connection for acquired psychiatric disorder to include severe depression and anxiety, and denied service connection for alcoholism. In a November 2017 rating decision, the RO granted service connection for alcohol use disorder secondary to PTSD.

In January 2018 the Veteran wrote that he was withdrawing his appeal for service connection for acquired psychiatric disorder to include severe depression and anxiety.


FINDING OF FACT

In January 2018, prior to promulgation of a decision on the appeal, the Veteran wrote that he wished to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). In January 2018, the Veteran wrote that he wished to withdraw his appeal. Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal of that issue is withdrawn. Accordingly, the Board does not have jurisdiction the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


